DETAILED ACTION
This action is responsive to the application No. 16/459,224 filed on July 01, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The amendment filed on 07/12/2022 responding to the Office action mailed on 06/02/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1 and 4-17.

Election/Restrictions
Claim 1 is allowable.  The restriction requirement between species, as set forth in the Office action mailed on 10/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 10/13/2020 is withdrawn.  Claims 11 and 12, directed to a non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the title:
Change the title of the invention to: Display Apparatus Including Touch Sensing Unit with Low-Density Silicon Nitride Layer.

Authorization for the following examiner’s amendment was given in a telephone interview and a follow up e-mail with Olga Katsnelson, Reg. No. 68,503, on 07/11-07/12/2022.

In the claims:
Amend claim 4 to read as follows:
The display apparatus of claim 1, wherein the silicon nitride layer covers the conductive layer.
Amend claim 5 to read as follows:
The display apparatus of claim 1, wherein the organic layer is contacted with the conductive layer.
Amend claim 12 to read as follows:
The display apparatus of claim 11, wherein: a first inorganic layer is between the first conductive layer and the second conductive layer, and a second inorganic layer is on the first conductive layer and the second conductive layer.

Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1 and 17, the prior art of record Jeong (US 2015/0207102), Oosono (US 2007/0164666), Lee (US 2010/0134426), and Yi (US 2014/0055028) disclose most aspects of the claimed invention.  However, with respect to claim 1, they do not disclose “a touch sensing unit on the thin film encapsulation layer, the touch sensing unit comprising a silicon nitride layer having a density of about 2.05 g/cm3 to about 2.4 g/cm3”.
Regarding claim 17, they do not disclose “a plurality of silicon nitride layers on the thin film encapsulation layer, each of the plurality of silicon nitride layers having a density of about 2.05 g/cm3 to about 2.4 g/cm3”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814